PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/935,260
Filing Date: 26 Mar 2018
Appellant(s): Guerrera et al.



Christopher Trainor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/17/2020.

8/6/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim 1, 9, and 15, and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Claim 1, 9, and 15, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Main (US 5,350,104).

Response to Arguments

Applicant’s arguments, regarding the drawing objections are matters that are not subject to appeal, but are matters that would be subject to petition.  However, the Examiner notes that based upon the arguments, the objection has been withdrawn. 

Applicant's arguments regarding the specification objection  are matters that are not subject to appeal, but are matters that would be subject to petition.    The objection was for the claim language “the secondary channel of each of the shell splines defining a longitudinal axis that is positioned in axial alignment with the apex of the shell spline”.  Despite the Applicant’s combination of numerous different paragraphs in the specification, this language simply is not present in the specification.  As such, the Examiner is not withdrawing the objection.  

Applicant's arguments regarding the 112A and 112B rejections have been fully considered but they are not persuasive. The claim limitation at issue is “the secondary channel of each of the shell splines defining a longitudinal axis that is positioned in axial alignment with the apex of the shell spline”.  

Regarding the 112A rejection - Applicant argues that there is support for this limitation in the specification.  Regarding the specific language, the Examiner notes that the language cited in the remarks in support of this claim limitation differs from the language in the specification in such a way as to trigger the rejection.  The claim language is as follows – “the secondary channel of each of the shell splines defining a longitudinal axis that is positioned in axial alignment with the apex of the shell spline”, while the language in the specification is as follows [0006]– “the spaced side walls of each of the plurality of shell splines defines a secondary channel.  The secondary channels are positioned proximally of and in axial alignment with the apex of the respective shell spline.” And [0007], “the spaced side walls of each of the plurality of shell splines defines a secondary channel that is positioned proximally of and in axial alignment with the apex of the respective shell spline.”.  As can be seen in the specific language cited, there exists a material difference between the claim language and the specification language, in that the specification language does not utilize language pertaining to the longitudinal axis.  The Applicant appeal brief cites to paragraph [0047] to substantiate the inclusion of the longitudinal axis of the claim language. This argument fails for several reasons.  The cited paragraph, [0047] highlights the longitudinal axis “Z” of the anvil splines 38A-D, shown in Figure 6, and compares them to the longitudinal axis, SH, of the anvil shaft, 36; (“Each of the splines 38a-d (FIG. 5A) defines a longitudinal axis "Z" (FIG. 6) that extends in a direction that is substantially parallel to the longitudinal axis "SH" (FIG. 5) of the anvil shaft 36”).  The Examiner notes that neither of these are the required longitudinal axis of a “secondary channel of each of the shell splines”.  Furthermore, the applicant has included an “annotated” Figure 9 and Figure 18, with the “longitudinal axis” drawn in.  The Examiner notes that this drawing was not included in the application, and therefore carries no legal weight.  Further, the use of the longitudinal axis “Z” is inconsistent with the specification, as “Z” is already used to designate the longitudinal axis of the splines 38A-D. 

Regarding the 112B rejection The Examiner, as discussed with the Applicant in detail during an interview, highlights the fact that the Apex is a point.  As such, any other point or line can be determined to be in axial alignment with the apex, which makes it de facto indefinite, as it applies to every point or line in existence.  In fact, even the Applicant’s definition of the term Apex, found on page 7 of the Appeal Brief, supports this fact, ”Apex is defined as the top or highest part of something, especially one forming a point”. Finally, the Examiner notes that the secondary channel does not and cannot exist until the apex is destroyed, as shown in Figure 18.  As such, the secondary channel does not exist at the same time as the Apex, and therefore there cannot exist a relationship between the two items.  As a point of fact, the Examiner notes that this rejection was the focus of an interview with the Applicant on 9/15/2020, during which the Examiner explained his reasoning to the Applicant, and the Applicant agreed to make several changes in the subsequent claims (at the time, and subsequently disavowed), which were filed 9/29/2020, with the sole change to the claims resolving this issue as discussed during the interview. 

Regarding the 102 rejection as anticipated by Main, Applicant’s primary argument is that the Main reference does not disclose “each of the spaced side walls of adjacent shell splines of the plurality of shell splines defining a primary channel and the spaced side walls of each of the plurality of shell splines defining a secondary channel”.   Applicant further states that the cited “secondary channel” does not exist, as the shell splines of Main are solid.  The Examiner does not agree with this argument.  Simply put, there is no requirement in the claims that the 











Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731          

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
                                                                                                                                                                                           


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.